DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Status of Claims
Claims 1, 2-5, 8, 11-12, and 15 are amended due to Applicant's amendment dated 05/25/2022.  Claims 1-16 are pending.
Response to Amendment
The rejection of claims 3, 8, 11, and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/25/2022. The rejection is withdrawn.
The rejection of claims 4-5 and 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/25/2022. The rejection is withdrawn.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Pickren et al. US 2017/0120557 A1 (“Pickren”) in view of Poulus US 2011/0020586 A1 (“Poulus”) is overcome due to decision on the renewed petition pursuant to 37 C.F.R §§ 1.78(c) and 1.78(e) (dated 07/01/2022), which gives the instant application domestic benefit claim to prior filed application 15/403,271 (PG PUB 2017/0120557 A1). The rejection is withdrawn.
The rejection of claims 1-4, 6-11, and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. US 10,239,283 B2 (‘283) in view of Poulus US 2011/0020586 A1 (“Poulus”) is overcome due to the Terminal Disclaimer dated 03/02/2022 for U.S. Patent No. US 10,239,283 B2 was submitted. The rejection is withdrawn. 

Response to Arguments
Applicant’s arguments on page 5 of the reply dated 05/25/2022 with respect to the rejection of claims 1-16 as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.

Priority
Applicant filed a Renewed Petition for the Delayed Submission of a Priority Benefit Claim Under 37 C.F.R. 1.78(e) on 05/25/2022 to claim priority to continuation-in-part application number 15/403,271 (filed 1/11/2017), application number 14/863,508 (filed 09/24/2015), and provisional application number 62/075,958 (filed 11/06/2014). The petition was granted by the Office of Petitions on 07/01/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a fiber layer comprising a fiber having a tensile strength…and a tongue tear strength…”. It is unclear if the claim is requiring the fiber layer to have the claimed tensile strength and tongue tear strength or if the fiber itself is required to have the claimed tensile strength and tongue tear strength. For purposes of examination, the claim will be interpreted as met when either the fiber layer or the fiber itself have the claimed tensile strength and tongue tear strength.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walters WO 91/00804 (“Walters”) in view of Jarrard et al. US 2004/0189042 A1 (“Jarrard”) and Boddie et al. US 7,416,236 B2 (“Boddie”).
Regarding claims 1-2 and 8, Walters teaches a liquid-impermeable surface covering material comprising an outer layer comprising a preformed synthetic textile fabric, wherein the outer layer is bonded to a backing layer in such a way that a hot melt adhesive penetrates (impregnates) through the textile fabric (first half of pg. 1). The backing layer is preferably a closed cell foam of ethylene-vinyl acetate (EVA) copolymer (second to last paragraph of pg. 2).
 The outer layer inherently has an upper and lower fabric face and the backing layer inherently has an upper and lower surface.
Walters fails to teach the closed cell foam of EVA is cross-linked.
Jarrard teaches a soft cover for a vehicle comprising a foam composite, wherein the foam layer may be of a closed cell vinyl-based foam (abstract and ¶ [0030]).  Jarrard teaches the foam may be cross-linked to assure long and stable product life (¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to cross-link the closed cell foam of the backing layer, based on the teaching of Jarrard.  The motivation for doing so would have been to assure long and stable product life, as taught by Jarrard.
While the adhesive preferably retains some tack at room temperature (second paragraph of pg. 2), Walters fails to teach the hot melt adhesive is a pressure sensitive adhesive. 
Boddie teaches an apparatus to protect a wear surface of a vehicle comprising a resilient layer and a fabric layer bonded to each other, wherein the layers may be bonded by a pressure sensitive adhesive (PSA) (abstract and col. 7, lines 1-3). PSAs are permanently tacky at room temperature, do not require activation by water, solvent, or heat, and may provide many desirable characteristics such as removability (col. 7, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a PSA as the hot melt adhesive, based on the teaching of Boddie.  The motivation for doing so would have been to provide an adhesive permanently tacky at room temperature that does not require activation by water, solvent, or heat, and provides removability to the product, as taught by Boddie.
Regarding claim 8, Walters teaches the outer layer may be of conventional textile fibrous material such as polypropylene or a polyamide (last paragraph of pg. 1).

Claims 4, 6-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walters WO 91/00804 (“Walters”) in view of Jarrard et al. US 2004/0189042 A1 (“Jarrard”) and Boddie et al. US 7,416,236 B2 (“Boddie”) as applied to claim 1 above, and further in view of Evazote® EV30 Ethylene Vinyl Acetate Copolymer Foam Property Data Sheet, Zotefoams, January 2004 (“Zotefoams”) and Polyester Fabric Reinforcement Sheet, Henry Company, October 2005 (“Henry Company”).
Regarding claims 4 and 6-8, Walters in view of Jarrard and Boddie fail to teach a particular example of cross-linked closed cell EVA foam.
Zotefoams teaches Evazote® EV30 is a closed cell, cross-linked EVA copolymer foam having high tensile strength (615 kPa), tensile elongation (190%), and tear strength (630 N/m) (see pg. 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular cross-linked closed cell EVA foam in order to carry out an embodiment of Walters in view of Jarrard and Boddie. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the Evazote® EV30 copolymer foam of Zotefoams. The motivation for doing so would have been to provide a foam having high tensile strength, tensile elongation, and tear strength, as taught by Zotefoams.
While Walters teaches the surface covering material may be used for vehicle floor covering (first paragraph on pg. 3), Walters fails to teach the thickness of the foam.
Zotefoams teaches Evazote® EV30 passes the automotive flammability test at thickness of 6 mm and higher (bottom of pg. 1). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a thickness of 6 mm or higher for the Evazote® EV30 foam, based on the teaching of Zotefoams.  The motivation for doing so would have been to provide a foam that passes an automotive flammability test, as taught by Zotefoams. Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an exact thickness of 6 mm, because it would have been choosing within the range of 6 mm or higher, which would have been a choice from a finite number of identified, predictable solutions of a thickness useful for the cross-linked closed cell foam in the surface covering material of Walters in view of Jarrard, Boddie, and Zotefoams and possessing the benefits taught by Zotefoams.  One of ordinary skill in the art would have been motivated to produce additional layers of cross-linked closed cell foams comprising thicknesses within the range disclosed and having the benefits taught by Zotefoams in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). (claim 6).
While the surface covering material is directed to liquid-impermeable textile-based floor coverings and the outer layer preferably has good soil-resistance qualities (second paragraph of pg. 1 and first paragraph of pg. 2), Walters in view of Jarrard, Boddie, and Zotefoams fails to teach a particular example of the synthetic textile fabric of the outer layer.
Henry Company teaches a polyester fabric that does not absorb moisture, resists damage from soil acids and alkalis, and exhibits good strength and tear resistance (Features).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular outer layer in order to carry out an embodiment of Walters in view of Jarrard, Boddie, and Zotefoams. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the polyester fabric of Henry Company. The motivation for doing so would have been to provide an outer layer that does not absorb moisture, resists damage from soil acids and alkalis, and exhibits good strength and tear resistance, as taught by Henry Company. (claim 8).
The polyester fabric has a thickness of 8 mils (0.2 mm) (Physical Properties) (claim 7).
Walters in view of Jarrard, Boddie, Zotefoams, and Henry Company teach the claimed invention above but fails to teach (i) the surface covering material and its outer layer have a tensile strength (ASTM D5035) of at least 2.8 lbs maximum force at break (direction 1) and 2.5 lbs maximum force at break (direction 2); and (ii) the surface covering material and its outer layer have a tongue tear strength (ASTM D2261) of at least 1.0 lb-f (Tear in warp direction) and 1.0 lb-f (tear in filling direction). It is reasonable to presume that conditions (i) and (ii) are inherent to Walters in view of Jarrard, Boddie, Zotefoams, and Henry Company. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, instant FIG. 4 shows a similar mat (Sample B) having 6-mm-thick EVA-containing CLCC foam bonded to a 0.2-mm-thick layer of polyester having a tensile strength (average force at break, ASTM D5035) of 178.3 lbs (direction 1) and 285.8 lbs (direction 2) and a tongue tear strength (ASTM D2261) of 27.4 lb-f (tear in warp direction) and 20.3 lb-f (tear in filling direction).
Additionally, the EVA CLCC foam of the prior art (Evazote® EV30) has a tensile strength (ISO 7214 1998) of 615 kPa (89 psi) and a tear strength of 630 N/m (464 lb-f) (Zotefoams, pg. 1) and the polyester fabric of the prior art has a grab tensile strength (ASTM 5034) of 25 lbs/in in the machine direction (MD) and 13 lbs/in in the cross direction (CD), and a trapezoid tear (ASTM D1117) of 3.0 lbs in the MD and 6.0 lbs in the CD (Henry Company, Physical Properties).
The burden is upon the Applicant to prove otherwise. See MPEP 2112. (claim 4).
Claims 9-10 and 13-15 are rejected as described above with respect to claims 4 and 6-8. 
While Walters teaches the surface covering material may be used for vehicle floor covering wherein the backing layer of the surface covering material may be affixed to a floor via a layer of pressure-sensitive adhesive (second paragraph and last paragraph of pg. 3), Walters fails to teach the outer layer is fixed to a floor via a layer of adhesive.
Boddie teaches an apparatus to protect a wear surface of a vehicle comprising a resilient layer and a fabric layer bonded together wherein the fabric layer is configured to be bonded to the wear surface of the vehicle via adhesive (abstract and col. 7, lines 49-50). The fabric layer may include polyester fibers and may serve as strength reinforcement of the resilient layer (col. 5, lines 32-34, lines 63-67 and col. 6, lines 1-5). Additionally, an optional foam layer may be incorporated as one layer in a multi-layer resilient layer, wherein the foam layer may be an ethylene-vinyl acetate and closed-cell foam (col. 6, lines 53-62). Accordingly, the fabric layer and foam layer of Boddie correspond to the outer layer and backing layer of Walters, respectively.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to incorporate the surface covering material of Walters in view of Jarrard, Boddie, Zotefoams, and Henry Company into the apparatus of Boddie, wherein the outer layer corresponds to the fabric layer and the backing layer corresponds to the resilient layer, based on the teaching of Boddie.  The motivation for doing so would have been to provide an apparatus that is liquid-impermeable, as taught by Walters; a foam layer having long and stable product life with high tensile strength, tensile elongation, and tear strength, as taught by Jarrard and Zotefoams; an adhesive tacky at room temperature providing removability to the product, as taught by Boddie; a fabric layer that does not absorb moisture, resists damage from soil acids and alkalis, and exhibits good strength and tear resistance, as taught by Henry Company; and an apparatus that protects a wear surface of a vehicle, as taught by Boddie.
Accordingly, the outer layer of Walters in view of Jarrard, Boddie, Zotefoams, and Henry Company is configured to be bonded to the wear surface of the vehicle via adhesive (second adhesive).
Regarding claim 16, Walters teaches the surface covering material may be used for vehicle floor covering (last paragraph of pg. 3).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Walters WO 91/00804 (“Walters”) in view of Jarrard et al. US 2004/0189042 A1 (“Jarrard”), and Boddie et al. US 7,416,236 B2 (“Boddie”) as applied to claim 1 above, and further in view of Zafiroglu US 2009/0047465 A1 (“Zafiroglu”).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walters WO 91/00804 (“Walters”) in view of Jarrard et al. US 2004/0189042 A1 (“Jarrard”), Boddie et al. US 7,416,236 B2 (“Boddie”), Evazote® EV30 Ethylene Vinyl Acetate Copolymer Foam Property Data Sheet, Zotefoams, January 2004 (“Zotefoams”) and Polyester Fabric Reinforcement Sheet, Henry Company, October 2005 (“Henry Company”) as applied to claim 9 above, and further in view of Zafiroglu US 2009/0047465 A1 (“Zafiroglu”).
Regarding claims 3,5 and 11-12, Walters fails to teach the weight percentages of the outer layer and backing layer present in the surface covering material.
Zafiroglu teaches a textured floor covering composite comprising a fibrous outer layer and a porous backing layer attached via an adhesive layer, wherein the backing layer may be of foam (abstract and ¶ [0085]). Zafiroglu teaches weights and thicknesses for each layer (¶ [0074], [0088], and Examples 1-6 in ¶ [0112]-[0154] and [0197]). Based on these weights and thicknesses, Zafiroglu teaches the floor covering composite may comprise 4% to 74% by weight of the fibrous outer layer and 19% to 99% by weight of the backing layer. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose particular weight percentages of the outer layer and backing layer in order to carry out an embodiment of Walters. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the textured floor covering composite of Zafiroglu wherein the composite comprises 4% to 74% by weight of a fibrous outer layer and 19% to 99% by weight of a backing layer. One of ordinary skill in the art would reasonably have expected the outer layer and backing layer to predictably maintain their respective properties or functions after they have been combined with the weight percentages taught by Zafiroglu, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.H./
Examiner, Art Unit 1786                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786